Exhibit 10.2

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (“Amendment”), is made and entered
into as of the 30 day of May, 2006, by and between CORPORATE OFFICE PROPERTIES,
L. P. (the “Employer”), CORPORATE OFFICE PROPERTIES TRUST (“COPT”) and ROGER A.
WAESCHE, JR. (the “Executive”).

RECITALS

A.   Executive and Employer executed an Employment Agreement dated September 12,
2002, as amended by that certain Amendment to Employment Agreement dated
March 4, 2005, providing for the employment of the Executive by the Employer
upon the terms and conditions therein stated, of which the Basic Term is
scheduled to expire on June 30, 2008.

B.   Employer has requested and Executive has agreed to extend the Basic Term
for an additional five (5) years and the parties desire to enter into this
Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of Executive’s continued employment under the
Employment Agreement, and pursuant to paragraph 11(b) of the Employment
Agreement, it is covenanted and agreed by and between the parties hereto as
follows:

1.    AMENDMENT TO PARAGRAPH 4(a).  The first sentence of Section 4(a) of the
Employment Agreement is deleted and the following is inserted in lieu thereof:

The Executive’s employment hereunder shall be for a term commencing on July 1,
2002 and expiring on June 30, 2013 (the “Basic Term”).

2.    NO OTHER AMENDMENTS. With the exception of paragraph 4(a) of the
Employment Agreement, this Amendment does not affect or otherwise supersede any
other provisions of the Employment Agreement or otherwise limit its
enforceability in any way.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

“Employer”

 

 

“Executive”

CORPORATE OFFICE PROPERTIES L. P.

 

 

Maryland limited liability company

 

 

By:

Corporate Office Properties Trust,

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Randall M. Griffin

 

/s/ Roger A. Waesche, Jr.

 

Randall M. Griffin,

 

Roger A. Waesche, Jr.

 

President and CEO

 

Date: 5/30/06

 

Date: 5/30/06

 

 

 

 

 

 

 

 

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

a Maryland estate investment trust

 

 

 

 

 

 

 

 

By:

/s/ Randall M. Griffin

 

 

 

Randall M. Griffin,

 

 

 

President and CEO

 

 

 

Date: 5/30/06

 

 

 


--------------------------------------------------------------------------------